MEMORANDUM **
California state prisoner Brian Terrell Hill appeals pro se the district court’s order denying his motion to vacate the judgment in his civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. Hill failed to file his motion to vacate within 10 days after entry of judgment, so the motion to vacate did not toll the time to file an appeal. See Fed. R.App. P. 4(a)(4)(A)(vi). Therefore, we lack jurisdiction to address the final judgment entered on August 27, 2002. See Am. Assoc, of Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1109 (9th Cir.2000).
We review for abuse of discretion the district court’s denial of a Fed.R.Civ.P. 60(b) motion, Bateman v. United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir. 2000). The district court did not abuse its discretion in denying Hill’s Rule 60(b) motion because he failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or any other basis for relief from judgment. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.